Citation Nr: 0903103	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 Regional Office (RO) in 
Cleveland, Ohio rating decision, which denied the claim on 
appeal.

The record reflects that after the final supplemental 
statement of the case (SSOC) the veteran submitted additional 
relevant evidence to the Board.  No subsequent SSOC was 
issued, but this is not necessary because the evidence was 
accompanied by a waiver of initial review by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2008).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has diabetes mellitus, type II, 
as a result of in-service exposure to herbicides while 
stationed in Vietnam.  In this regard, the Board notes that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  Such diseases include, among others, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes).  38 C.F.R. § 3.309(e) (2008).

The veteran's DD-214 reflects that he had eleven (11) months 
of overseas service, and a DD-735 notes that he was provided 
medical treatment at the 8th Field Hospital, Nha Trang, 
Vietnam, in May 1962.  For these reasons, exposure to 
herbicides, including Agent Orange, may be presumed.  If the 
veteran has a current diagnosis of diabetes mellitus, 
therefore, service connection would be warranted.

Unfortunately, recent medical records are unclear as to 
whether or not the veteran currently has diabetes mellitus, 
type II.  Specifically, VA treatment records dated through 
January 2006 are silent as to a diagnosis of diabetes 
mellitus, type II, but include multiple tests indicating 
elevated blood glucose levels.  The veteran was afforded a VA 
examination in September 2005, to determine whether the 
veteran's elevated blood glucose results were sufficient to 
warrant a diagnosis of diabetes mellitus, type II.  The 
examiner opined, "the veteran may be said to have mild 
glucose intolerance but not clinical diabetes at this time."  
In January 2006, the veteran received an eye examination.  In 
the report of that eye examination, under the section 
"History of Present Illness," the VA optometrist noted that 
the veteran had "Borderline [diabetes mellitus]."  Thus, 
while the veteran had recognized elevated blood glucose 
levels during multiple testings, prior to January 2006 the 
veteran had not been definitively diagnosed with diabetes 
mellitus, type II.

More recently, in support of his claim, the veteran submitted 
April 2007 treatment records from the VA hospital in Dayton, 
Ohio.  These records also reflect laboratory test results 
indicating elevated blood glucose levels.  In addition, a VA 
dietician noted in the records that the veteran claimed to be 
taking Metformin, which the veteran's accredited 
representative has noted is used in the treatment of diabetes 
mellitus, type II.  The VA dietician also noted a diagnosis 
of diabetes mellitus.  It is unclear from the VA medical 
records submitted by the veteran to the Board whether the VA 
dietician's notation of diabetes mellitus was based on her 
own assumptions, a review of recent medical records not 
currently in the claims file, or the veteran's own self-
reported history.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, given the importance of determining whether or 
not there is a current diagnosis of diabetes mellitus, type 
II, the Board finds that all of the veteran's VA treatment 
records dated after January 2006 should be obtained and 
associated with the claims file. 

Furthermore, if, after obtaining updated treatment records, 
it remains unclear whether or not the veteran currently has 
diabetes mellitus, the AMC may arrange for the veteran to 
undergo another VA examination to clarify the matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the veteran's 
conditions from the VAMC in Dayton, Ohio 
from January 2006 to the present.  Any 
negative responses should be documented 
in the file and the veteran must be 
provided with an opportunity to provide 
such medical records.  

2.  If updated treatment records are 
received, the AMC should review such 
records to determine whether or not the 
veteran currently has diabetes mellitus 
manifested to a compensable degree.  If 
further clarification is needed, the AMC 
may schedule the veteran for an 
appropriate examination to clarify 
whether a diagnosis of diabetes mellitus, 
type II, is warranted.  Any tests deemed 
necessary should be performed.  The 
claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examiner should also conduct an 
examination of the veteran and provide a 
diagnosis of any current disability 
found.

3.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




